Citation Nr: 9923814	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-02 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether the veteran is competent for VA purposes under 38 
C.F.R. § 3.353 (1998).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active military service from December 1949 to 
March 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Des Moines, Iowa, 
Department of Veterans Affairs (VA), Regional Office (RO) 
which determined that there was no evidence to warrant a 
change in a previous determination that the veteran is 
incompetent for VA purposes.  

In October 1998, the Board forwarded the case to the 
veteran's representative for written arguments in light of 
the veteran's cancellation of a hearing scheduled for August 
1998.  In August 1999, written arguments were made by the 
representative in support of the veteran's claim, which 
included concurrence that the due process requirements of 38 
C.F.R. § 3.353 had been met.  


FINDING OF FACT

The veteran lacks the mental capacity to contract or manage 
his own affairs, including disbursement of funds without 
limitation.


CONCLUSION OF LAW

The veteran is incompetent for VA purposes. 38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.353 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

It is the veteran's contention in this matter that he is 
competent to manage his personal affairs which includes the 
management of his monetary funds.  

By a May 1982 rating decision the RO granted nonservice-
connected pension benefits from July 22, 1980, for 
arteriosclerotic heart disease rated 100 percent disabling.  
By rating decision in May 1998, a 100 percent disability 
evaluation was assigned for nonservice-connected 
schizoaffective disorder, and a 70 percent rating was 
assigned for coronary artery disease.  The veteran has been 
entitled to special monthly pension on account of need of 
regular aid and attendance from October 17, 1997, when he is 
not maintained at government expense.  The veteran has been 
adjudged incompetent for VA purposes since December 15, 1997.  

In October 1997, the RO notified the veteran that it was 
proposing to find him incompetent on the basis of VA progress 
notes dated in September 1997.  The veteran submitted no 
evidence in rebuttal.  By rating decision in December 1997, 
the RO determined that the veteran was not competent to 
handle disbursement of funds on the basis of incompetency 
since December 1997.  

In making the decision the RO noted that VA progress notes 
for September 1997 reflected that the veteran had a long 
history of mental illness coupled with alcohol abuse; that 
there was poor compliance with treatment.  These progress 
notes also show that he became confused at times and unable 
to take his medications regularly; and that he usually left 
the hospital without permission only to return complaining of 
physical problems.  He did not have a permanent residence, 
but stayed in a mission house after leaving the hospital.  He 
had financial resources, but was unable to manage them well.  
His insight and judgment or decision making were poor.  A 
payee was highly recommended as the veteran was not competent 
to manage his funds.  

When the veteran was hospitalized by VA in October 1997, it 
was noted that he had had greater than fifty 
hospitalizations.  His past diagnoses included 
schizoaffective disorder (bipolar type), schizophrenia, PTSD, 
alcohol dependence, dementia secondary to alcohol dependence, 
and Korsakoff's syndrome.  At admission he had reported 
wanting to hang himself.  He described an auditory 
hallucination of a voice telling him to kill himself.  The 
examiner noted that, inasmuch as the appellant continued to 
have multiple hospital admissions, it is likely he needed to 
be placed into a residential care facility or group home, if 
he is unable to remain independent as an outpatient.  There 
were diagnoses of history of schizoaffective disorder, rule 
out major depressive disorder, alcohol dependence with recent 
relapse, dementia, rule out malingering.  

On VA Form 9, dated in February 1998, the veteran reported 
that he had a steady job with Green River Drainage working 
for individuals who could attest to his ability.  

When the veteran was hospitalized by VA from February to 
April 1998, he was observed to show progressive confusion or 
progressive impairment in memory or cognitive functions.  The 
staff felt that the veteran was no longer competent.  There 
were diagnoses of schizoaffective disorder and alcohol abuse, 
episodic.  

During a hearing before a hearing officer at the RO in April 
1998, the veteran testified that he did not remember how long 
he had been at the VA; that he had some bills from many years 
ago; that he was forgetful; and that his daily routine 
consisted of getting up, eating breakfast, showering, and 
going to bed.  He noted that the bank where his VA check was 
directly deposited paid all his bills, and the only money he 
needed was for two smokes a day.  When asked whether he felt 
that he was competent to handle his funds the veteran 
responded affirmatively noting that he had only had two jobs 
his whole life and never was fired from either of them.  

On hospitalization by VA in July 1998, the mental status 
examination was significant for memory impairment.  The 
veteran was unsure of his location, did not know the names or 
times of his medications, and admitted to being confused at 
times.  On hospital discharge, the veteran was considered not 
competent.  There were diagnoses of schizoaffective disorder, 
dementia, and history of alcohol abuse.  

Analysis

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, his assertion that he is 
competent to handle his finances is plausible.  All facts 
relevant to the veteran's claim have been properly developed, 
meaning that VA has satisfied its statutory obligation under 
38 U.S.C.A. § 5107(a) to assist the veteran in the 
development of his claim.  

VA regulations provide that a mentally incompetent person is 
one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation. 38 C.F.R. 
§ 3.353(a).  There is a presumption in favor of competency.  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency. 38 C.F.R. § 3.353(d).  Medical opinion is 
required for the rating agency to make a determination of 
incompetency.  Unless the medical evidence is clear, 
convincing and leaves no doubt as to the person's 
incompetency, the rating agency will make no determination of 
incompetency without a definite expression regarding the 
question by the responsible medical authorities.  
Determinations relative to incompetency should be based upon 
all evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization and the holding of 
incompetency. 38 C.F.R. § 3.353(c) (1998).  

Upon careful review of all the evidence of record, there is 
no doubt that the veteran is not capable of administering his 
funds.  The overwhelming medical evidence shows that the 
veteran lacks the mental capacity to contract or to manage 
his own affairs, including disbursement of funds without 
limitation, and thus, the Board finds that he is not 
competent for VA purposes.  VA treatment records reflect that 
the veteran has had only limited, brief periods of 
improvement, but overall, he has consistently demonstrated 
that he is not competent to manage his financial affairs.  
Employment appears impossible.  The most recent clinical 
evidence, VA mental status examinations during frequent 
hospitalizations, has determined that the veteran is 
incompetent for VA purposes.  The examinations are detailed 
and focused on the veteran's competency, and the conclusion 
of incompetency is consistent with the veteran's 100 percent 
rating for nonservice-connected psychiatric disability, which 
has been assigned by the RO.  

The Board acknowledges the statements of the veteran claiming 
that he is fully capable of managing his financial affairs.  
However, lay assertions do not constitute competent medical 
evidence, which is required in this instance where the issue 
involves medical knowledge.  Sanders v. Brown, 9 Vet. App. 
525, 529 (1996) (stating that a VA determination of 
incompetence must stand when only rebutted by lay evidence).

The record in its entirety, especially the clear medical 
evidence on the matter, leads the Board to conclude that the 
veteran lacks the mental capacity to manage his own affairs 
in a responsible manner.  The evidence is not equally 
weighted on this point, and no reasonable doubt arises in the 
Board's judgment.  Rather, the evidence is clear and 
convincing, and overwhelmingly in favor of a finding of 
incompetency.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the appeal is denied.  


ORDER

The veteran is not competent for VA purposes under 38 C.F.R. 
§ 3.353 (1998). 

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

